Case 1:21-cv-00478-UNA Document1 Filed 04/09/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

KORRIE JOHNSON,

Plaintiff,
VS. CASE NO.
BARNETT OUTDOORS, LLC,

Defendant.
/

 

DEFENDANT’S NOTICE OF REMOVAL

AND NOW comes Defendant, BARNETT OUTDOORS, LLC (“Barnett”), by and
through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, respectfully
requests the above-captioned matter be removed from the Supreme Court of the State of New
York, County of Ontario to the United States District Court for the Western District of New
York. In support of this Notice of Removal, Barnett states as follows:

I. INTRODUCTION

1. Plaintiff commenced this civil action on March 18, 2021 in the Supreme Court of
the State of New York, County of Ontario styled KORRIE JOHNSON v. BARNETT
OUTDOORS, LLC. The action was assigned docket number 128998-2021.

ce This lawsuit is a civil action within the meaning of 28 U.S.C. §§1441(a) and
1446(b).

3, In his Complaint, Plaintiff pleads four counts against Barnett seemingly sounding
in negligence, strict products liability, breach of warranties, and failure to warn.

4. Barnett received informal notice of the lawsuit on March 19, 2021, but as of the

date of this filing, has not been formally served with the complaint or a summons. Pursuant to
Case 1:21-cv-00478-UNA Document 1 Filed 04/09/21 Page 2 of 6

28 U.S.C. § 1446(a), copies of all process, pleadings, and orders provided to Barnett are attached
hereto as Exhibit A.

5. Pursuant to Local Rule 81 of the United States District Court for the Western
District of New York, Barnett has also provided a Civil Cover Sheet, attached as Exhibit B, and
attached each and every document filed and/or served in the State Court action, individually
tabbed and arranged chronologically along with the mandated index attached as Exhibit C.

6. This Notice of Removal is timely filed within thirty (30) days of receipt of
Plaintiff's Complaint via electronic mail.

7. By filing a Notice of Removal in this matter, Barnett does not waive its rights to
object to jurisdiction over the person, or venue, and the expiration of the applicable statute of
limitations, and it specifically reserves the right to assert any other defenses and/or objections to
which it may be entitled as a matter of law or equity.

i. VENUE

8. The United States District Court for the Western District of New York is the
federal judicial district embracing Ontario County, New York. Therefore, venue lies in this
Court pursuant to 28 U.S.C. § 1441(a).

Ill. DIVERSITY JURISDICTION

9. Barnett’s basis for removal to federal court is diversity jurisdiction pursuant to 28
U.S.C. § 1332 as there is complete diversity of citizenship between Plaintiff and Barnett and on
information and belief, the amount in controversy, exclusive of interest and costs, exceeds
$75,000.00.

10. For the purposes of diversity jurisdiction, a limited liability company has the

citizenship of each of its members and/or owners, and complete diversity exists where all of the
Case 1:21-cv-00478-UNA Document 1 Filed 04/09/21 Page 3 of 6

limited liability company’s members are diverse from all parties on the opposing side.
Bayerische Landesbank, New York Branch v. Aladdin Cap. Mgmt. LLC, 692 F.3d 42, 49 (2d Cir.
2012); Boergers v. Miami Dolphins, Ltd., 2019 WL 6297203, at *1 (W.D.N.Y. Nov. 25, 2019).

11. Barnett is a single-member limited liability company organized under the laws of
the State of Florida. The sole member of Barnett is Wildgame Innovations, LLC. Wildgame
Innovations, LLC is a single-member limited liability company organized under the laws of the
State of Louisiana. The sole member of Wildgame Innovations, LLC is Synergy Outdoors, LLC.
Synergy Outdoors, LLC is a single-member limited liability company organized under the laws
of the State of Louisiana. The sole member of Synergy Outdoors, LLC is Plano Molding
Company, LLC. Plano Molding Company, LLC is a single-member limited liability company
organized under the laws of the State of Delaware. The sole member of Plano Molding
Company, LLC is Plano Holding LLC. Plano Holding LLC is a single-member limited liability
company organized under the laws of the State of Delaware. The sole member of Plano Holding
LLC is Plano Synergy Holding Inc. Plano Synergy Holding Inc. is a Delaware corporation.
Thus, for the purpose of diversity jurisdiction, Barnett is a citizen of Delaware.

12. According to the Complaint, Plaintiff has at all relevant times been a resident of
the State of New York. (See Ex. A 91).

13. Therefore, complete diversity of citizenship exists in that Plaintiff is not a citizen
of the same state as the sole Defendant, Barnett. See 28 U.S.C. § 1332(a)(1).

14. Furthermore, while Barnett denies that Plaintiff is entitled to any monetary relief
whatsoever, upon information and belief, the amount in controversy exceeds $75,000.00,

exclusive of costs and interest. See 28 U.S.C. § 1332(a).
Case 1:21-cv-00478-UNA Document1 Filed 04/09/21 Page 4 of 6

15. Plaintiff's Complaint alleges that his damages “exceed[] the jurisdictional limits
of all lower courts which would otherwise have jurisdiction.” (Ex. A, Complaint at 7913, 19, 22,
26). Plaintiff further alleges he “was permanently and seriously injured.” (/d.)

16. Plaintiff's counsel has supplied photographs of plaintiffs injuries, which depict a
puncture wound, facial lacerations and possibly head trauma. (Ex. D, Affidavit of Christopher T.
Sheean, at 4).

17. In addition, plaintiff made a complaint to the Better Business Bureau claiming,
“my head is split open, my eye is black, my eye muscles are swollen, my vision is now having
issues, my neck is in a lot of pain, I have a concussion, [and] my face is cut up. Doctors said I
could have easily died or lost my vision entirely.” (Ud. at 5, Ex. B-1, BBB Complaint). The
photographs, medical records and allegations in the complaint set forth a claim with an amount
in controversy in excess of $75,000. (Ex. D, at 6.)

18. A review of publicly available settlements from the Jury Verdict Reports
demonstrates that cases involving claims of similar injuries have settled for well in excess of
$75,000.

19. Accordingly, this Court has original jurisdiction of this action based on complete
diversity of citizenship of the parties under 28 U.S.C. § 1332 and because the amount in
controversy, exclusive of interest and costs, is in excess of $75,000. See 28 U.S.C. § 1332(a)(1).

Furthermore, this action is removable from the State court under the provisions of 28 U.S.C. §

1441, et seq.
20. Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing of this document with
the United States District Court for the Western District of New York, Barnett has filed with the

Supreme Court of the State of New York, County of Ontario, and has served upon Plaintiff's
Case 1:21-cv-00478-UNA Document1 Filed 04/09/21 Page 5 of 6

counsel a Notice of Removal (attaching a copy of this document) providing the State court and
Plaintiff's counsel notice that Barnett has removed this action to the United States District Court
for the Western District of New York.

21. By this Notice of Removal, Barnett is not waiving, and expressly reserves, its
right to contest personal jurisdiction and the sufficiency of the State court Complaint attached
hereto as Exhibit A.

WHEREFORE, Defendant, BARNETT OUTDOORS, LLC, respectfully requests that
this action be removed the Supreme Court of the State of New York, County of Ontario to this
Court; that this Court accepts jurisdiction of this action; and that this action be placed on the
docket of this Court for all further proceedings, as though this action had been originally

instituted in this Court.

Dated: April 9, 2021 Respectfully Submitted,

BARNETT OUTDOORS, LLC

w DULLEG.

Michael T. Gioia

DICKIE, MCCAMY & CHILCOTE, P.C.
50 Fountain Plaza, Ste. 1464

Buffalo, New York 14202

(716) 961-3237

mgioia@dmclaw.com

Attorneys for Defendant Barnett
Outdoors, LLC
Case 1:21-cv-00478-UNA Document 1 Filed 04/09/21 Page 6 of 6

CERTIFICATE OF SERVICE

I, the undersigned attorney, on oath, state that I filed the following electronically,
Defendant’s Notice of Removal through the ECF electronic filing system and served it by
Electronic Mail on April 9, 2021:

Andrew J. Connelly, Esq.

ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC
420 Franklin Street

Buffalo, New York 14202

(716) 842-2200

aconnelly@wnyinjurylawyers.com

MLILS.
LS
